/\0 245[3 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page I of I   /U

                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                             JUDGMENT IN A CRIMINAL CASE
                                          V.                                 (For Offenses Committed On or /\fier November I, 1987)


                      Jose Luis Dionicio-Merino                              Case Number: 3:20-mj-20326

                                                                             Charles Halligan Adair
                                                                             Defendant 's Allom ey
                                                                                                                                      --·
REGISTRATION NO. 94298298
                                                                                                               f ~,  ~
                                                                                                                ...L.£il   ~     ri:aro f[ ,
                                                                                                                                 r ~:.?i
                                                                                                                           ,.<rJ ~.-, '>   M,,)
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint                                                                    FEB 1 1 2020
 D was found guilty to count(s)                                                                          CLE R:'. l .3 [);:-; I i>IC'r CCUflT
                                                                                 CA.llJ I rlL.,i,,I IJ ·~ I rli\.,. C , CnLII-UHNI A
      after a plea of not guilty.                                                BY                                ___
                                                                                                                                  I
                                                                                                                            _, ,-PUTy
      Accordingly, the defendant 1s adJudged guilty of such count(s), which mvolve the followmg offense(s):
Title & Section                       Nature of Offense                                                        Count Number(s)
8:1325                                ILLEGAL ENTRY (Misdemeanor)                                              1

 D The defendant has been found not guilty on count(s)
                                                 - - - - - - -- - - - - - -- - - --
 •    Count(s)
                     - - - -- - - - - -- -- - - - --
                                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,
                                  \   /



                                  • , TIME SERVED                          • _______ _ _ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS , ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ ___ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, February 11, 2020



Received                 ~·
              -D-US~M
                    ,-..c....,
                         •.-     -'-- - - -

                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                            3:20-mj-20326
